COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-15-00116-CR
Style:                    William Cormac Quinn
                          v The State of Texas
Date motion filed*:       June 23, 2015
Type of motion:           Motion to supplement the record
Party filing motion:      Appellant
Document to be filed:     State’s Exhibit 1 and “Defense Proferred [sic] Exhibit”

If motion to extend time:
       Original due date:
       Number of extensions granted:                     Current Due date:
       Date Requested:

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant moves the Court to order the Harris County District Clerk to transport
         two exhibits to this Court for inclusion in the appellate record. The exhibits were
         filed with the Clerk of this Court on June 30, 2015. Accordingly, we dismiss the
         motion as moot.

Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: July 14, 2015

November 7, 2008 Revision